Per curiam.
This matter is before the Court on the State Bar’s motion for contempt against Respondent Peggy Ruth Goodnight (State Bar No. 301445). By opinion entered May 19, 2014, the Court ordered Goodnight to receive a Review Panel reprimand for her violation of Rule 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). In the Matter of Goodnight, 295 Ga. 214 (758 SE2d 830) (2014). Although Goodnight was notified on three separate occasions in accordance with Bar Rule 4-203.1 to appear for the reprimand, she failed to appear at the dates and times specified for the reprimand without submitting a written request to be excused from appearing. Therefore, the Court hereby suspends Goodnight from the practice of law from the date of this opinion until such time as the reprimand is administered. Bar Rule 4-109. Once Goodnight appears for and is administered the reprimand and the State Bar confirms that Goodnight received her reprimand, the State Bar is directed to file a motion in this Court to lift the suspension. Goodnight is reminded of her duties under Bar Rule 4-219 (c).

Suspended until reprimand administered.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.